



Exhibit 10.3


SECOND AMENDED AND RESTATED
SUBSIDIARY GUARANTY AGREEMENT


THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of July
25, 2016 (this “Guaranty Agreement”), is entered into among EACH OF THE
UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION
OF A JOINDER AGREEMENT (each a “Guarantor” and collectively the “Guarantors”)
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referenced below). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.


RECITALS:


A.    Pursuant to an Amended and Restated Credit Agreement dated as of August 8,
2013 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), among Asbury
Automotive Group, Inc., a Delaware corporation (the “Company”), the Subsidiaries
of the Company party thereto from time to time as New Vehicle Borrowers (the
“Existing New Vehicle Borrowers”) or Used Vehicle Borrowers (the “Existing Used
Vehicle Borrowers” and, collectively with the Company and the Existing New
Vehicle Borrowers, the “Existing Borrowers”), the Administrative Agent, Bank of
America, N.A., as Revolving Swing Line Lender, New Vehicle Floorplan Swing Line
Lender, Used Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the
lenders party thereto from time to time (collectively, the “Existing Lenders”),
the Existing Lenders agreed to provide (i) to the Company, a revolving credit
facility with a letter of credit sublimit and swing line facility, (ii) to the
Existing New Vehicle Borrowers, a revolving new vehicle floorplan facility,
including a new vehicle swing line subfacility and (iii) to the Existing Used
Vehicle Borrowers, a revolving used vehicle floorplan facility, including a used
vehicle swing line subfacility.


B.    In connection with the Existing Credit Agreement, certain of the
Guarantors (collectively, the “Existing Guarantors”) entered into that certain
Amended and Restated Subsidiary Guaranty Agreement dated as of August 8, 2013
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Guaranty Agreement”) pursuant to which the Existing Guarantors
guaranteed (the “Existing Guaranty”) the payment and performance in full of the
Guaranteed Liabilities as defined therein.


C.    The Existing Borrowers have requested that the Existing Credit Agreement
be amended and restated, on the terms set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiaries of the Company party thereto from time to
time as New Vehicle Borrowers or Used Vehicle Borrowers (collectively with the
Company, the “Borrowers”), the Administrative Agent, Bank of America, N.A., as
Revolving Swing Line Lender, New Vehicle Floorplan Swing Line Lender, Used
Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the lenders party
thereto from time to time (the “Lenders”).


D.    Certain additional extensions of credit may be made from time to time for
the benefit of the Guarantors or the other Loan Parties pursuant to certain
Secured Cash Management Agreements and Secured Hedge Agreements (each as defined
in the Credit Agreement).


E.    It is a condition precedent to the Secured Parties’ obligations to amend
and restate the Existing Credit Agreement and make and maintain such extensions
of credit that the Guarantors shall have executed and delivered this Guaranty
Agreement to the Administrative Agent.
    
F.    Each Guarantor is, directly or indirectly, a Subsidiary of the Company and
will materially benefit from the Loans to be made, and the Letters of Credit to
be issued, under the Credit Agreement, and such other extensions of credit.


In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and under the Secured Cash
Management Agreements and Secured Hedge Agreements, the Existing Guaranty
Agreement is hereby amended and restated, and the parties hereto agree as
follows:


1.    Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) each Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the





--------------------------------------------------------------------------------





terms of the Credit Agreement, the Notes, and all other Loan Documents
heretofore, now or at any time or times hereafter owing, arising, due or payable
from any Borrower to any one or more of the Secured Parties, including
principal, interest, and fees (including fees and expenses of counsel); (b) each
Loan Party’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by such Loan Party under the Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each Loan
Party, when due or declared due and at all such times, of obligations and
liabilities now or hereafter arising under Secured Cash Management Agreements
and Secured Hedge Agreements; provided, however, that the Guaranteed Liabilities
shall not include any Excluded Swap Obligations. The Guarantors’ obligations to
the Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.


Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.


Certain of the Guarantors’ Obligations are secured by various Security
Instruments referred to in the Credit Agreement, including without limitation
the Security Agreement.


For purposes of this Guaranty Agreement, the following terms have the following
definitions:


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuers shall have been made).


2.    Payment.    If the Company or any other Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, fees (including, but not limited to, fees and expenses of counsel), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, (i) fully pay
to the Administrative Agent, for the benefit of the Secured Parties, subject to
any restriction on each Guarantor’s Obligations set forth in Section 1 hereof,
an amount equal to all the Guaranteed Liabilities then due and owing or declared
or deemed to be due and owing, including for this purpose, in the event of any
Event of Default under Section 8.01(f) or 8.03(g) of the Credit Agreement (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 2, the Guarantors
acknowledge and agree that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest or fees) which would have been
accelerated in accordance with Section 8.02 or 8.04 of the Credit Agreement but
for the fact that such acceleration could be unenforceable or not allowable
under any Debtor Relief Law.


3.    Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:


(a)    any lack of legality, validity or enforceability of the Credit Agreement,
of any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);
(b)    any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;


(c)    any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;





--------------------------------------------------------------------------------







(d)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;


(e)    any dissolution of any Borrower, any Guarantor, any other Loan Party or
any other party to a Related Agreement, or the combination or consolidation of
any Borrower, any Guarantor, any other Loan Party or any other party to a
Related Agreement into or with another entity or any transfer or disposition of
any assets of any Borrower, any Guarantor, any other Loan Party or any other
party to a Related Agreement;


(f)    any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);


(h)    any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; or


(i)    any other circumstance whatsoever (with or without notice to or knowledge
of any Guarantor) which may or might in any manner or to any extent vary the
risks of such Guarantor, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including
without limitation any right to require or claim that resort be had to any
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment and performance as herein
provided.


4.    Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against any Loan Party, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by any
Loan Party of any or all of the Guaranteed Liabilities.


5.    Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantors’ Obligations shall immediately be and become due and payable.


6.    Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of each Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or any Secured Cash Management Agreement or
Secured Hedge Agreement. All amounts due under such subordinated debts,
liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.







--------------------------------------------------------------------------------





7.    Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Secured Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against any Borrower, any other Guarantor, or any other Person and whether or
not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.


8.    Set-Off and Waiver. Each Guarantor acknowledges the right of set-off
granted pursuant to Section 10.08 of the Credit Agreement and waives any right
to assert against any Secured Party as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Guarantor may now or at any time
hereafter have against any Borrower or any other Loan Party or any or all of the
Secured Parties without waiving any additional defenses, set-offs, counterclaims
or other claims otherwise available to such Guarantor.


9.    Waiver of Notice; Subrogation.


(a)    Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii)
the Lenders’ heretofore, now or from time to time hereafter making Loans and
issuing Letters of Credit and otherwise loaning monies or giving or extending
credit to or for the benefit of any Borrower or any other Loan Party, or
otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof; (iii)
presentment, demand, default, non-payment, partial payment and protest; and (iv)
any other event, condition, or occurrence described in Section 3 hereof. Each
Guarantor agrees that each Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Secured Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing such Guarantor from its Guarantor’s Obligations, and each Guarantor
hereby consents to each and all of the foregoing events or occurrences.


(b)    Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to (i)
prosecute collection or seek to enforce or resort to any remedies against any
Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by any Borrower, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.


(c)    Each Guarantor further agrees that with respect to this Guaranty
Agreement, such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party. If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Administrative Agent, for the benefit of the Secured Parties, to be credited
and applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Secured
Parties may elect. The





--------------------------------------------------------------------------------





agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date.


10.    Effectiveness; Enforceability. This Guaranty Agreement shall be effective
as of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to such Guarantor in accordance
with Section 23 hereof.


11.    Representations, Warranties and Covenants; Agreement regarding Interest.


(a)    Each Guarantor hereby makes each representation and warranty made in the
Credit Agreement by each Borrower with respect to such Guarantor. Each Guarantor
covenants and agrees that until the Facility Termination Date, it will perform
and observe, and cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Credit Agreement to be
performed by it or them or that any Borrower has agreed, in the Credit
Agreement, to cause it or them to perform.


(b)    Each Guarantor agrees that any amounts required to be paid by it pursuant
to the Loan Documents may bear interest in accordance with Section 2.16(b)(ii)
of the Credit Agreement.
12.    Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including fees and expenses of
counsel, incurred by any Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.


13.    Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.


14.    Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from each Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of the Borrowers and the other Loan Parties, each such
Person’s financial condition and affairs, the Other Information, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning the Loan Parties or the Loan Parties’ financial condition
and affairs or any other matters material to such Guarantor’s decision to
provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning any Borrower or any other Loan Party or any
such Person’s financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.


15.    Rules of Interpretation. The rules of interpretation contained in Section
1.03 of the Credit Agreement shall be applicable to this Guaranty Agreement and
each Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.
16.    Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express





--------------------------------------------------------------------------------





or implied, oral or written, except as herein contained. The express terms
hereof control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Except as provided in Section 21,
neither this Guaranty Agreement nor any Joinder Agreement nor any portion or
provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.


17.    Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Credit Agreement. Without limiting the generality of the
foregoing sentence of this Section 17, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.


18.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Guaranty Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder (including the release,
impairment or modification of any Guarantors’ Obligations or security therefor)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Guaranty Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Guaranty
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.


19.    Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.


20.    Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.


21.    Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.


22.    Remedies Cumulative. All remedies hereunder are cumulative and are not
exclusive of any other rights and remedies of the Administrative Agent or any
other Secured Party provided by law or under the Credit Agreement, the other
Loan Documents or other applicable agreements or instruments. The making of the
Loans and other credit extensions pursuant to the Credit Agreement and other
Related Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof.


23.    Notices. Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.







--------------------------------------------------------------------------------





24.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.


25.    Governing Law; Venue; Waiver of Jury Trial.


(a)    THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
(b)    EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK
COUNTY, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.


(c)    EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 23 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.


(d)    NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.


(e)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.


(f)    EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.


26.    Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time
this Guaranty Agreement or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty Agreement and the other Loan Documents in
respect





--------------------------------------------------------------------------------





of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 26 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 26 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section 26 to constitute, and this Section 26 shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.


27.    Amendment and Restatement. Notwithstanding this amendment and restatement
of the Existing Guaranty Agreement, (i) all of the indebtedness, liabilities and
obligations owing by the Guarantors or any other Person under the Existing
Guaranty Agreement shall continue as obligations hereunder, as amended hereby;
and (ii) this Guaranty Agreement is given as a substitution of, and not as a
payment of the indebtedness, liabilities and obligations of the Guarantors
under, the Existing Guaranty Agreement and neither the execution and delivery of
this Guaranty Agreement nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Guaranty Agreement or the Existing Guaranty created thereunder.


[Signature page follows.]












    









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.


ASBURY AUTOMOTIVE GROUP, INC.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer




AF MOTORS, L.L.C.
ANL, L.P.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA NIS II L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATALNTA TOY 2 L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page


    





--------------------------------------------------------------------------------





ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE GROUP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TAMPA, L.P.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY CH MOTORS L.L.C.
ASBURY DELAND HUND, LLC
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY FT. WORTH FORD, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
ASBURY JAX HOLDINGS, L.P.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
BFP MOTORS L.L.C.
C & O PROPERTIES, LTD.
CAMCO FINANCE II L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CK CHEVROLET L.L.C.
CK MOTORS LLC
CN MOTORS L.L.C.
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
COGGIN MANAGEMENT, L.P.
CP-GMC MOTORS L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE GROUP L.L.C.
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent


By: /s/ Linda Lov     
Name: Linda Lov         
Title: Assistant Vice President                     










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
Signature Page



















